tcmemo_2006_118 united_states tax_court timothy j coburn petitioner v commissioner of internal revenue respondent docket no filed date richard a siegal and mark s gregory for petitioner michael j proto for respondent memorandum opinion wells judge the instant matter is before the court on petitioner’s motion for litigation fees and costs pursuant to sec_7430 and rule the issues to be decided are whether respondent’s position in the court_proceeding was substantially justified and whether the litigation costs petitioner claims are reasonable unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background the parties have not requested a hearing on the instant motion consequently we base our decision on the parties’ submissions and the record the underlying facts of this case are set forth in detail in coburn v commissioner tcmemo_2005_283 coburn i and we incorporate by reference the portions of coburn i that are relevant to our disposition of the instant motion the following represents a brief summary of the factual and procedural background of the instant case at the time of filing the petition petitioner resided in glastonbury connecticut during petitioner received stock of phymatrix corp phymatrix and carematrix corp carematrix with an aggregate value of dollar_figure and petitioner incurred a related_income tax_liability of dollar_figure on date carematrix lent petitioner dollar_figure and petitioner pledged big_number shares of phymatrix common_stock the collateral as security on the loan to complete the loan transaction petitioner executed a promissory note the promissory note a stock pledge agreement the stock pledge agreement and a stock 1petitioner concedes that the purpose of the loan was to provide him with the money necessary to pay the aforementioned income_tax_liability transfer power the stock transfer power the promissory note stock pledge agreement and stock transfer power are collectively referred to as the loan documents the promissory note became due and payable on date carematrix subsequently demanded payment but petitioner refused to pay on grounds that the promissory note was nonrecourse and that carematrix held the collateral carematrix made no further collection efforts respondent determined that petitioner’s default on the promissory note resulted in cancellation_of_indebtedness_income of dollar_figure in and that petitioner was liable for an income_tax deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for that year petitioner timely petitioned this court for a redetermination the parties submitted the case fully stipulated without trial pursuant to rule in coburn i we held that petitioner did not realize discharge_of_indebtedness income in and that petitioner is not liable for a sec_6662 accuracy-related_penalty on date petitioner filed the instant motion for award of litigation costs of dollar_figure discussion sec_7430 provides that a taxpayer may recover litigation costs incurred in a court_proceeding brought against the united_states in connection with the determination of a tax or penalty litigation costs may be awarded pursuant to sec_7430 if the taxpayer has exhausted administrative remedies the taxpayer has not unreasonably protracted the court proceedings the taxpayer is the prevailing_party and the claimed litigation costs are reasonable sec_7430 b c respondent concedes that petitioner exhausted all administrative remedies and did not unreasonably protract the court proceedings we must decide whether petitioner is the prevailing_party and whether the amount of petitioner’s claimed litigation costs is reasonable prevailing_party to qualify as the prevailing_party pursuant to sec_7430 the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and the taxpayer must satisfy the net_worth requirement of sec_7430 respondent concedes that petitioner substantially prevailed with respect to the amount in controversy and the most significant issue presented and that petitioner satisfies the net_worth requirement sec_7430 as relevant here effectively limits the award of litigation costs to individuals with a net_worth of dollar_figure million or less 89_tc_784 notwithstanding a taxpayer’s satisfaction of the prevailing_party requirements of sec_7430 sec_7430 provides that a taxpayer is not treated as the prevailing_party if the united_states establishes that its position in the court_proceeding was substantially justified accordingly the commissioner has the burden_of_proof on the issue of whether the commissioner’s position was substantially justified to be considered substantially justified the commissioner’s position must be justified to a degree that could satisfy a reasonable person and must have a reasonable basis in both law and fact 115_tc_366 in deciding whether the commissioner acted reasonably we consider both the basis for the commissioner’s legal position and the manner in which the position was maintained id pincite the mere fact that the commissioner loses a case does not establish that the commissioner’s position was unreasonable but the loss of the case may be considered as a factor 108_tc_430 generally the commissioner’s position in a court_proceeding is established in the commissioner’s answer to the petition see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 maggie mgmt co v commissioner supra pincite in the instant case the petition in relevant part states that the determination of the income_tax and penalty set forth in the notice_of_deficiency is based upon an erroneous determination that the debt was forgiven by carematrix during respondent’s answer to the petition responded as follows denies alleges that the respondent determined a deficiency and a penalty in income_tax we understand respondent’s position in the answer to be that petitioner realized discharge_of_indebtedness income from forgiveness of indebtedness of dollar_figure in and that petitioner is liable for an income_tax deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure we now turn to our analysis of whether respondent has proved that respondent’s legal position was substantially justified we base our analysis on the facts and legal precedents which formed the basis of that position see maggie mgmt co v commissioner supra pincite relying on 88_tc_435 respondent contends in the instant motion that a debt is viewed as having been discharged the moment that it becomes clear that the debt will never have to be paid and 3the notice of deficiency’s explanation of adjustments in relevant part states it is determined that dollar_figure from the discharge_of_indebtedness commonly referred to as cod income by carematrix is includible in income accordingly taxable_income is increased dollar_figure for the tax_year ended date 4we note that the parties do not dispute that the loan from carematrix constitutes bona_fide indebtedness that the moment is determined by applying a facts and circumstances analysis on the basis of the following facts respondent contends that a reasonable person could conclude that no expectation of repayment remained after petitioner’s refusal to pay in and consequently that respondent’s position was substantially justified a unique relationship existed between petitioner and carematrix as demonstrated by the loan to cover petitioner’s income_tax_liability the terms of the loan documents on their face provide for a recourse_liability petitioner had made no payment as of date petitioner abandoned the collateral in carematrix took no action to collect the liability in either by selling the collateral or by commencing an action against petitioner and nearly years passed from the date on which the promissory note became due and payable until the date on which respondent issued the notice_of_determination 5specifically respondent’s response to the instant motion states that respondent’s position was substantially justified on the basis of inter alia the following facts f the note became due in petitioner did not perform on the note and carematrix did not take advantage of any of the aforementioned recourse provisions available to it g upon petitioner’s default carematrix did not foreclose or otherwise take legal_title in the collateral we agree with respondent that a debt is discharged when it becomes clear that the debt will never have to be paid and that a facts and circumstances analysis is applied to determine the timing of the discharge cozzi v commissioner supra pincite we do not agree however that respondent’s legal position was reasonable on the basis of the facts and legal precedents which formed the basis of that position we note however that respondent’s position in the instant proceedings was not based on the absence of collection activities by carematrix after the year in issue the test for determining the time of discharge requires a practical assessment of the facts and circumstances relating to the likelihood of repayment id facts and circumstances after were unavailable for assessing the likelihood of repayment during accordingly in deciding whether respondent’s position was substantially justified we do not consider any acts or omissions of carematrix after the year of the alleged discharge see maggie mgmt co v commissioner supra pincite moreover while respondent’s position at trial as stated in respondent’s trial memorandum was that the liability was 6specifically respondent contends that the passage of nearly four years between the note’s maturity and the issuance of the notice_of_deficiency allowed the reasonable conclusion that at the time respondent filed his answer to the petition there was no ‘likelihood of payment’ below we separately address the absence of collection activities during the year in issue nonrecourse respondent’s position in the answer was not based on the fact now alleged in respondent’s response to the instant motion that the loan documents on their face provide for a recourse_liability respondent’s answer did not address the issue of whether the liability was recourse or nonrecourse even though respondent’s trial memorandum took the position that the liability was nonrecourse respondent’s opening brief contended that the federal_income_tax result in the instant case does not depend on whether the loan is recourse or nonrecourse clearly as we noted in coburn i respondent has not been of one mind concerning the facts of the instant case in deciding whether respondent’s position was substantially justified we will not consider the fact now alleged in respondent’s response to the instant motion that the loan documents on their face provided for a recourse_liability see id with respect to the unique relationship of petitioner and carematrix now alleged by respondent we understand respondent to contend that carematrix discharged the liability on account of either mutual interests with petitioner or sympathy for him we recognize that the facts demonstrate the existence of an interrelationship among petitioner carematrix and phymatrix 7although respondent contended that the federal_income_tax result in the instant case does not depend on whether the liability is recourse or nonrecourse respondent’s opening brief disputed petitioner’s contention that the liability was nonrecourse during petitioner received stock of carematrix and phymatrix valued in the aggregate at dollar_figure abraham d gosman served as chief_executive_officer and chairman of the board_of carematrix at all relevant times and appears to have simultaneously served as chief_executive_officer and chairman of the board_of phymatrix carematrix advanced a loan to petitioner for the purpose of covering petitioner’s income_tax_liability incurred in relation to petitioner’s receipt of the carematrix and phymatrix stock and the loan from carematrix was secured solely by petitioner’s phymatrix stock however despite the evidence of that interrelationship respondent conceded that the loan constituted bona_fide indebtedness and offered no evidence to the contrary respondent chose to submit the instant case fully stipulated without trial rather than placing the issue of the bona fides of the carematrix loan before the court and questioning the intent of petitioner and carematrix at trial given respondent’s concession and absent the raising of the issue of the bona fides of the loan we will not consider the facts relating to the interrelationship among petitioner carematrix and phymatrix for the purpose of the instant motion 8abraham d gosman appears to have signed the stock certificate for the collateral as chairman president and chief_executive_officer of phymatrix the stock certificate was dated date the record contains no further evidence with respect to the relationship of abraham d gosman and phymatrix as we held in coburn i regardless of whether the liability in the instant case is nonrecourse or recourse petitioner’s default on the loan and abandonment of the collateral in did not result in petitioner’s realizing discharge_of_indebtedness income in in coburn i we held that if the loan were nonrecourse any income realized upon petitioner’s loan default and abandonment of collateral in satisfaction of the liability would constitute gain on the sale_or_other_disposition of the collateral pursuant to sec_1001 rather than discharge_of_indebtedness income see 188_f3d_866 7th cir affg tcmemo_1997_469 sec_1_1001-2 income_tax regs we also held alternatively that if the loan were recourse petitioner’s loan default and abandonment of collateral alone would not discharge the underlying liability because the collateral would not represent the only source of repayment of the loan see 94_tc_252 moreover in coburn i we held that regardless of whether the liability is nonrecourse or recourse the absence of action by carematrix to collect the liability in the year of default did not result in petitioner’s realizing discharge_of_indebtedness income in with respect to nonrecourse indebtedness the liability was satisfied upon petitioner’s abandonment of the collateral to carematrix see l c springs associates v commissioner supra pincite carlins v commissioner tcmemo_1988_79 consequently no collection activity was necessary with respect to recourse indebtedness carematrix could take action to collect the liability in a subsequent year upon a default by petitioner the stock pledge agreement provided that carematrix could sell the collateral and apply the proceeds toward the payment of the loan and the loan documents did not preclude the commencement of an action by carematrix to recover directly from petitioner however neither the loan documents nor massachusetts law required that such a collection action be commenced during the year of default on the contrary the promissory note expressly provided that a delay by carematrix did not constitute a waiver of its rights carematrix shall not by any act delay omission or otherwise be deemed to waive any of its rights or remedies hereunder unless such waiver be in writing and signed by carematrix and then only to the extent expressly set forth therein respondent made no contention and offered no evidence that carematrix affirmatively waived its right to payment from petitioner additionally the period of limitations for carematrix to commence an action to enforce petitioner’s repayment did not expire until date see mass gen laws ch sec supp consequently if 9state statutes of limitation are of evidentiary value as to the timing of the realization of income 41_tc_44 the loan were recourse the absence of any_action by carematrix during to collect the liability would in no way preclude carematrix from commencing such a collection action after because carematrix had not forfeited its right to payment as of the close of an expectation of repayment remained in addition to the aforementioned facts respondent relied on the precedent of 88_tc_435 in cozzi v commissioner supra pincite a limited_partnership hap production co debtor was formed to provide services related to the production of motion picture films and the taxpayers invested in the debtor as limited partnersdollar_figure in the debtor received a nonrecourse loan from sargon etablissement lender id pincite the debtor agreed to repay principal and interest under a repayment schedule ending in id as security for the nonrecourse loan the lender retained a first position lien in all proceeds generated under a motion picture production agreement between the debtor and map films ltd the production agreement dollar_figure id the production agreement 10in 88_tc_435 we stated the record makes clear that hap was a tax_shelter which generated significant tax benefits 11pursuant to the production agreement the debtor agreed to perform certain services related to the production of a motion picture in return for the payment of dollar_figure and certain costs incurred by the debtor cozzi v commissioner supra pincite represented the lender’s sole security on the loan see id pincite the debtor made no payment and engaged in no communication with the lender with respect to the loan during and id pincite the commissioner contended that the production agreement became worthless and was abandoned by the debtor in that the debtor was released from the debt in and that the debtor realized income as a result of that release id pincite the taxpayers conceded that an abandonment of the production agreement would result in ordinary_income but contended that the production agreement did not lose its value and that the debtor did not abandon the production agreement in id applying a facts and circumstances analysis we held that the production agreement had become worthless as of that the debtor had no intention of enforcing its rights under the production agreement and that the lender had no intention of enforcing its rights against the debtor under the loan agreement id pincite we further held that the failure of the debtor to make the scheduled final payment to the lender in constituted an identifiable_event evidencing the debtor’s abandonment of the worthless production agreement id pincite we concluded that the abandonment by the debtor demonstrated that the discharge occurred in as asserted by the commissioner id pincite in the instant case respondent confused both the facts and the holding of cozzi respondent’s trial memorandum stated as follows sec_61 provides that gross_income includes income_from_discharge_of_indebtedness on date when petitioner’s liability for a loan from carematrix for dollar_figure plus interest of dollar_figure total of dollar_figure became due petitioner defaulted petitioner had executed a non-recourse promissory note and the only collateral for the loan involved petitioner’s big_number shares of common_stock of phymatrix carematrix opted not to take those shares of stock pursuant to the default in 88_tc_435 the lender abandoned the loan’s security due to its nominal value the court determined that there was income_from_discharge_of_indebtedness income in that situation stating the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged id pincite thus petitioner received dollar_figure in income_from_discharge_of_indebtedness for the year pursuant to sec_61 respondent’s trial memorandum therefore suggests that cozzi stands for the proposition that a debtor realizes discharge_of_indebtedness income upon the lender’s abandonment of collateral securing a nonrecourse loan respondent’s opening brief also cites cozzi for the proposition that a lender’s abandonment of collateral securing a nonrecourse loan results in discharge_of_indebtedness income to the borrower and the opening brief argues at length that carematrix abandoned the collateral in respondent’s reply brief summarizes respondent’s position as follows in sum carematrix ignored all of its rights and remedies under the note and abandoned the collateral in such abandonment was the ‘identifiable event’ that made it clear petitioner would not have to repay his obligation to carematrix as a result petitioner realized discharge_of_indebtedness income of dollar_figure in in cozzi v commissioner supra pincite however we held that the abandonment of the collateral by the debtor--not the lender--evidenced the moment of discharge the lender could not have abandoned the collateral because the lender never exercised control_over the production agreement id pincite during the years and the debtor did not take any_action to cause the collateral securing the debt to the lender to be conveyed to the lender even if the lender exercised control_over the collateral upon the debtor’s abandonment in a borrower’s abandonment of the sole collateral securing a nonrecourse loan terminates the debt and the income_tax consequences to the borrower are determined at the time of the terminationdollar_figure see l c springs associates v commissioner f 3d pincite carlins v commissioner tcmemo_1988_79 consequently any 12we note that the actions of the lender with respect to the loan might as in cozzi v commissioner t c pincite evidence the debtor’s abandonment of the collateral by demonstrating the collateral’s worthlessness subsequent abandonment of the collateral by the lender would have no federal_income_tax consequences for the debtor moreover as we noted in coburn i 88_tc_435 is of limited precedential value under the facts of the instant case the parties in cozzi did not dispute whether the abandonment of collateral results in gain on the sale_or_other_disposition of property or in discharge_of_indebtedness income and consequently the court did not address the issue on the basis of the foregoing we conclude that respondent’s position did not have a reasonable basis in either law or fact additionally respondent failed to maintain that position with consistency and accuracy throughout the instant proceedings accordingly we hold that for purposes of sec_7430 respondent has failed to establish that respondent’s position was substantially justified we now turn to our analysis of whether the amount of litigation costs petitioner seeks is reasonable reasonable_litigation_costs reasonable_litigation_costs include reasonable court costs and reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding sec_7430 b iii pursuant to sec_7430 the amount of attorney’s fees that may be awarded is limited to a statutorily prescribed amount as adjusted for inflation for purposes of the instant motion the inflation-adjusted statutory rate is dollar_figure per hour see revproc_2003_85 sec_3 2003_2_cb_1184 revproc_2004_71 sec_3 2004_2_cb_970 attorney’s fees however may be awarded at a higher rate if justified by a special factor such as the limited availability of qualified attorneys the difficulty of the issues presented in the case or the local availability of tax expertise sec_7430 petitioner bears the burden of proving that claimed litigation costs are reasonable for purposes of sec_7430 see rule e petitioner seeks to recover the following attorney’s fees attorney hours rate amount billed mark s gregory richard siegal d w knight-brown jeffrey a letalien kelley galica-peck total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent contends that any award of attorney’s fees should be limited to the statutory rate of dollar_figure per hour on grounds that no special factor justifies a higher rate petitioner contends that the aforementioned rates are justified because the attorney’s fees are based on the standard hourly rates charged by 13remaining fees that petitioner seeks to recover in the instant motion do not constitute attorney’s fees for purposes of sec_7430 and are therefore treated as court costs respondent’s objection to the court costs petitioner seeks are addressed below petitioner’s attorneys the hourly rates charged by petitioner’s attorneys are consistent with the hourly rates prevailing in the community for the type of work involved as demonstrated by the affidavits of connecticut tax attorneys samuel m hurwitz and mark g sklarz petitioner’s attorneys possessed expertise in both tax law and relevant massachusetts commercial law the representation of petitioner was made more difficult by respondent’s changing legal theory during the court_proceeding the effectiveness of petitioner’s representation is demonstrated by the court’s holding in coburn i and respondent rejected numerous offers from petitioner to settle the matter we conclude that petitioner has not established that there was a limited availability of qualified attorneys for the instant proceedings that there was a limited availability of tax expertise or that the issues presented in coburn i were of sufficient difficulty to qualify as a special factor under sec_7430 accordingly we limit the award of the aforementioned attorney’s fees to the statutory rate of dollar_figure per hour finally we turn to our analysis of whether the amount of costs petitioner seeks is reasonable those claimed costs include fees of dollar_figure for the services of paralegals clerks and law clerks and disbursements of dollar_figure respondent disputes the award of costs for certain disbursements that respondent contends petitioner did not adequately describe rule provides that a party claiming litigation costs for which the parties have not reached an agreement must file a written motion that includes a statement of the specific litigation costs claimed and a supporting affidavit setting forth the nature and amount of each item rule a b d petitioner timely filed a motion with this court in compliance with rule with the motion petitioner filed the supporting affidavit of his attorney richard a siegal and a detailed billing record the billing record identifying each out-of-pocket disbursement billed to petitioner with respect to the instant proceedingsdollar_figure the billing record chronologically sets forth the date and amount of each disbursement and identifies each disbursement with a numeric code the billing record separately describes each numeric code for instance the billing record sets forth a disbursement of dollar_figure on date and identifies the disbursement with the numeric code separately the billing record describes the numeric code as lexis research dollar_figure on the 14petitioner also filed an additional affidavit in compliance with rule d 15as noted above respondent generally contends that petitioner’s descriptions of the claimed costs were inadequate with respect to this example respondent contended that continued basis of the foregoing we conclude that the billing record sufficiently describes the nature and amount of each item of costs petitioner claims respondent makes no further objections consequently we hold that the litigation costs petitioner claims are reasonabledollar_figure in conclusion we hold that petitioner is entitled to an award of reasonable_litigation_costs of dollar_figure including attorney’s fees of dollar_figure and costs of dollar_figure to reflect the foregoing an appropriate order will be issued continued petitioner provided no description as explained above however the description of those charges is evident upon a careful review of the billing record 16respondent’s response to petitioner’s motion for an award of litigation costs states unless already stated above respondent has no additional disagreement with other allegations in the motion
